DETAILED ACTION	
In Applicant’s Response dated 10/28/2021, Applicant amended claims 1 to 20; and argued against all rejections previously set forth in the Office action dated 8/3/2021.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.


Allowable Subject Matter
Claims 7, 8, 10, 16, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 11, 12, 13, 14 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al., Pub. No.: 2017/0287146A1, in view of Hughes, Pub. No.: 2017/0055918A1. 
With regard to claim 1:
Pathak discloses a method comprising: receiving three dimensional (3D) motion capture data corresponding to a subject user performing a physical activity (paragraph 18: “Embodiments of an apparatus, system, and process for tracking and analyzing user movements using depth sensor data, captured while the user is performing ordinary tasks outside of a medical context, for medical diagnosis and treatment review are described herein. In embodiments, a motion capture system is utilized to capture three dimensional motions of the user while the user is performing everyday activities, such as walking, eating, sitting, standing, etc. Furthermore, the motion capture system can be deployed anywhere, such as in a user's home where he or she is most comfortable. In embodiments, the motion capture system can include a depth mapping sensor system for capturing three-dimensional image data of user motions. However, other forms of motion capture, such as wearable devices having one or more sensors, motion sensors affixed to specific locations of a user's body, access point location information, etc. may be used to capture three-dimensional user motion data.”); receiving first attribute data associated with the subject user (paragraph 50: “Motion analyzer 270 accesses the motion data for a user model to detect one or more characteristics of the user motion. These characteristics could be characteristics indicate of PD, essential tremor, spinal dysfunction, or other chronic neurodegenerative or musculoskeletal disease. In embodiments, the characteristics can be located within the motion data through simulation of the motion and feature extraction (e.g., identification of specific periodic movements at specific frequencies of the user model, identification of sudden halts in movements (i.e., freezing) not associated with halts in other locations of a user model, identification of falling events, etc.). In some embodiments, motion analyzer 270 utilizes one or more motion model(s) 275 for comparison with motion of a user's model. That is, the motion model(s) 275 can include models of motion associated with a chronic neurodegenerative or musculoskeletal disease (e.g., a condition specific baseline), model(s) of motion associated with a healthy patient (e.g., a healthy/control baseline), and model(s) of prior user motions (e.g., a user-specific baseline). In embodiments, image or motion tracking and recognition detects a similarity between the movement of the stored user model (e.g., from store 260) with one or more of the motion models 275. When a similarity is found, such as within a certain confidence interval of similarity, the motion of the user's model can be correlated with a condition associated with the identified motion model 275 and a risk score indicative of the user having or developing a chronic neurodegenerative or musculoskeletal medical condition determined therefrom. Furthermore, when a user-specific model is used, time based trend analysis, medical treatment history, new medications, adjusted medications, etc. can be analyzed to determine if a user's previously identified condition is being maintained, improving, worsening, etc., and refining or adapting a previously computed risk score.”); determining, by a processing device, a personalized (paragraph 35: “In either embodiment, motion assessment system 130 compares the movements of the user model over a period of time with movement of one or more baseline models. In embodiments, the baseline models may be models captured of users with known chronic neurodegenerative or musculoskeletal conditions. In other embodiments, the baseline models are machine learning models trained using one or more movement features of one or more people with known chronic neurodegenerative or musculoskeletal conditions, such that each trained machine learning model represents the motion patterns of an entire population of people having a chronic neurodegenerative or musculoskeletal condition. For example, FIG. 7A illustrates a side view 702-a of a frame of a baseline model generated from healthy user's movements while walking a given distance and a frame of a top view 704-a of the model, which are generated from the depth sensor data captured over a period of time by depth mapping camera system 120. FIG. 7B, however, illustrates a side view 702-b of a frame of a model generated from a user's movements who is afflicted with a chronic neurodegenerative or musculoskeletal disease, and a top view 704-b of that user's model, which are also generated from the depth sensor data captured over a period of time by depth mapping camera system 120. In embodiments, the movement of the baseline models may provide movement data for a healthy baseline (e.g., a different user who has not been diagnosed with a chronic neurodegenerative or musculoskeletal disease), for a condition specific baseline (e.g., a different user who has been diagnosed with a chronic neurodegenerative or musculoskeletal disease, a machine learning model trained by people diagnosed with a chronic neurodegenerative or musculoskeletal medical condition, etc.), and for the user's own historical baseline (e.g., the same user's movements at different periods of time). In embodiments, motion assessment system 130 compares the movement of the user model with one or more of the baseline model's movements to extract features indicative of existence of a chronic neurodegenerative or musculoskeletal disease, to track severity of symptoms of a chronic neurodegenerative or musculoskeletal disease over time, to compute a risk score indicative of a patient having or developing a chronic neurodegenerative or musculoskeletal disease, etc. For example, the motion assessment system 130 can compare tracked movements of the user model with a machine learning model trained to represent a specific chronic neurodegenerative or musculoskeletal disease when computing a risk score for a patient. Furthermore, the computation of a risk score can be performed by motion assessment system 130 in real time, as the various forms of motion data are being captured and tracked for a user.”); providing the personalized reference data set as an input to a trained machine learning model (paragraph 40: “In embodiments, motion assessment system 130 utilizes the inputted information when performing user model motion analysis to detect trends relevant to the start, stop, or adjustment of a specific treatment or medication. Furthermore, various detected treatment events (e.g., the inputted data) can be used to adjust previously computed risks scores, and when computing new risk scores, for a user. In embodiments, responsive to one or more detected treatment events, motion assessment system 130 can measure a treatment response, such as through 3D motion analysis of one or more motion features (e.g., through comparison to a trained machine learning motion model, comparison to one or more baseline models, etc.), by comparison of motion features to one or more thresholds (e.g., stride length threshold, stride frequency, arm swing characteristics, posture sway characteristics, frequency of freezing events, etc.), etc. Alternatively, a health professional may enter a treatment event response. The motion assessment system 130 may then adjust how a risk score associated with a user is computed, such as by one or more of adjusting one or more motion characteristic thresholds, changing a machine learning model from which a risk score is computed, changing coefficients or parameters of the risk score computation to account for the treatment, changing coefficients or parameters of the risk score computation based on the measured response to the treatment event, etc. For example, motion assessment system 130 may detect motion features indicative of PD, and then receive input from a medical practitioner that user 110 has started a new medication. The motion assessment system 130 may then provide a trend analysis of the motion features indicative of PD from the start of the new medication and determine effectiveness of the new medication relevant to the PD, and adapt risk scores to reflect the new medication. In embodiments, the reports or visualization enable a medical practitioner treating user 110 to monitor ongoing treatments, adjust existing treatments based on captured real world movements of the user, determine how existing treatments will impact a risk score associated with a neurodegenerative or musculoskeletal condition, start new treatments based on diagnosis of a new condition and/or to lower a risk score, as well as to take other actions based on the received reports and motion visualizations.”); and obtaining an output of the trained machine learning model, wherein the output comprises a recommendation for the subject user pertaining to improvement of the physical activity (paragraph 40: “In embodiments, motion assessment system 130 utilizes the inputted information when performing user model motion analysis to detect trends relevant to the start, stop, or adjustment of a specific treatment or medication. Furthermore, various detected treatment events (e.g., the inputted data) can be used to adjust previously computed risks scores, and when computing new risk scores, for a user. In embodiments, responsive to one or more detected treatment events, motion assessment system 130 can measure a treatment response, such as through 3D motion analysis of one or more motion features (e.g., through comparison to a trained machine learning motion model, comparison to one or more baseline models, etc.), by comparison of motion features to one or more thresholds (e.g., stride length threshold, stride frequency, arm swing characteristics, posture sway characteristics, frequency of freezing events, etc.), etc. Alternatively, a health professional may enter a treatment event response. The motion assessment system 130 may then adjust how a risk score associated with a user is computed, such as by one or more of adjusting one or more motion characteristic thresholds, changing a machine learning model from which a risk score is computed, changing coefficients or parameters of the risk score computation to account for the treatment, changing coefficients or parameters of the risk score computation based on the measured response to the treatment event, etc. For example, motion assessment system 130 may detect motion features indicative of PD, and then receive input from a medical practitioner that user 110 has started a new medication. The motion assessment system 130 may then provide a trend analysis of the motion features indicative of PD from the start of the new medication and determine effectiveness of the new medication relevant to the PD, and adapt risk scores to reflect the new medication. In embodiments, the reports or visualization enable a medical practitioner treating user 110 to monitor ongoing treatments, adjust existing treatments based on captured real world movements of the user, determine how existing treatments will impact a risk score associated with a neurodegenerative or musculoskeletal condition, start new treatments based on diagnosis of a new condition and/or to lower a risk score, as well as to take other actions based on the received reports and motion visualizations.”). 
	Pathak does not disclose the aspect of receiving, separately from the 3D motion capture data, first attribute data associated with the subject user. 
However Hughes discloses the aspect of Receiving, separately from the motion capture data (paragraph 30: “he movement measurement device 100 collects motion data describing a user's movement and transmits the motion data to the motion monitoring system 120. The movement measurement device 100 can be a wearable device, such as a smart watch, a fitness bracelet/anklet, or a headset. In some embodiments, the movement measurement device 100 communicates with a personal computing device (e.g., a smart phone, a tablet, a personal computer) to transmit the motion data to the motion monitoring system 120. The movement measurement device 100 includes one or more sensors to generate the motion data, such as an inertial measurement unit, an accelerometer, a gyroscope, a GPS module, a magnetometer, an electromyograph, or an electronic compass. The one or more sensors of the movement measurement device 100 generate one or more sensor signals to be included in the motion data. For example, an accelerometer in the motion measurement device 100 may generate a sensor signal that describes the acceleration of the movement measurement device 100 over time. In some embodiments, the movement measurement device 100 processes the motion data before transmitting the motion data to the motion monitoring system 120. For example, the movement measurement device 100 may encrypt, compress, or reformat the motion data. In some embodiments, multiple movement measurement devices 100 can be used simultaneously to capture motion data. These movement measurement devices 100 may communicate with the motion monitoring system or with each other through the network 110.”), first attribute data associated with the subject user (paragraph 60: “The motion monitoring system 120 compares 815 the user motion model to a reference model. The reference model can describe the motive abilities and behaviors of multiple users. The reference model may include MOI models generated based on motion data from multiple users and can be used to identify or characterize motions of interest performed by other users. In some embodiments, the reference model is generated with motion data from users that are similar to the user. For example, the reference model may be generated based on motion data from users of the same age, sex, physiology, movement behavior, or personality as the user. Additionally, the motion monitoring system 120 may compare the user motion model and the reference model based on historical behavior of the users. For example, the motion monitoring system 120 may compare the user's change in performance of a motion of interest with the change of other users' performances of the motion of interest. In some embodiments, the reference model can also be generated from motion data such that the reference model can characterize how a motion of interest can be performed ideally..”). determining, by a processing device, a personalized reference data set for the subject user based on motion capture data associated with a group of users performing the physical activity, wherein each user from the group of users shares at least a portion of the first attribute data with the subject user(paragraph 60: “The motion monitoring system 120 compares 815 the user motion model to a reference model. The reference model can describe the motive abilities and behaviors of multiple users. The reference model may include MOI models generated based on motion data from multiple users and can be used to identify or characterize motions of interest performed by other users. In some embodiments, the reference model is generated with motion data from users that are similar to the user. For example, the reference model may be generated based on motion data from users of the same age, sex, physiology, movement behavior, or personality as the user. Additionally, the motion monitoring system 120 may compare the user motion model and the reference model based on historical behavior of the users. For example, the motion monitoring system 120 may compare the user's change in performance of a motion of interest with the change of other users' performances of the motion of interest. In some embodiments, the reference model can also be generated from motion data such that the reference model can characterize how a motion of interest can be performed ideally.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Hughes to Pathak so the system can more accurately determine the user’s condition based on user’s age, height, weight, or gender wherein user’s physical attribute can partially explain user’s condition and what treatment that the user needs. 

With regard to claim 2:
Pathak and Hughes disclose The method of claim 1, further comprising: capturing the 3D motion capture data using a plurality of motion capture sensors affixed to one or more body parts of the subject user while the subject user is performing the physical activity (Pathak paragraph 18: “Embodiments of an apparatus, system, and process for tracking and analyzing user movements using depth sensor data, captured while the user is performing ordinary tasks outside of a medical context, for medical diagnosis and treatment review are described herein. In embodiments, a motion capture system is utilized to capture three dimensional motions of the user while the user is performing everyday activities, such as walking, eating, sitting, standing, etc. Furthermore, the motion capture system can be deployed anywhere, such as in a user's home where he or she is most comfortable. In embodiments, the motion capture system can include a depth mapping sensor system for capturing three-dimensional image data of user motions. However, other forms of motion capture, such as wearable devices having one or more sensors, motion sensors affixed to specific locations of a user's body, access point location information, etc. may be used to capture three-dimensional user motion data.”). 

With regard to claim 3:
Pathak and Hughes disclose The method of claim 2, wherein the 3D motion capture data comprises one or more of positional data, rotational data, or acceleration data measured by the plurality of motion capture sensors (Pathak paragraph 36: “As yet another example, postural sway observed in a user who is sitting in a chair, standing, or otherwise in a resting position, asked to make a movement (e.g., standing from the chair), and then attempts to remain motionless, is another indicator of a chronic neurodegenerative disease that can be captured and quantified using depth sensor data. FIG. 7E illustrates X and Z position (e.g., left/right and to/from the depth mapping capture system 120) of a user model's shoulder/spine showing a significant difference in a health user's sway 740-a and the sway 740-b of a user undergoing diagnosis for a chronic neurodegenerative disease. Other motions, such as walking motions, arm motions, posture, etc. may also be analyzed when, for example, a user is using an assistance device (e.g., a cane, walker, etc.), when interacting with another individual, or any other user motion relevant to the detection or diagnosis of a chronic neurodegenerative disease. Each of these motions may be used to adaptively score a user's risk for having one or more chronic neurodegenerative or musculoskeletal diseases, a risk of falling as a result of one of the chronic neurodegenerative or musculoskeletal diseases, as well as other risk factors associated with chronic neurodegenerative or musculoskeletal diseases.” See also paragraph 63). 

With regard to claims 4 and 14: 
Pathak and Hughes discloses the aspect wherein the first attribute data comprises physical characteristic data associated with the subject user, the physical characteristic data comprising at least one of an age, height, weight, or gender of the subject user. (Hughes paragraph 60: “The motion monitoring system 120 compares 815 the user motion model to a reference model. The reference model can describe the motive abilities and behaviors of multiple users. The reference model may include MOI models generated based on motion data from multiple users and can be used to identify or characterize motions of interest performed by other users. In some embodiments, the reference model is generated with motion data from users that are similar to the user. For example, the reference model may be generated based on motion data from users of the same age, sex, physiology, movement behavior, or personality as the user. Additionally, the motion monitoring system 120 may compare the user motion model and the reference model based on historical behavior of the users. For example, the motion monitoring system 120 may compare the user's change in performance of a motion of interest with the change of other users' performances of the motion of interest. In some embodiments, the reference model can also be generated from motion data such that the reference model can characterize how a motion of interest can be performed ideally.”). 

With regard to claim 5:
Pathak and Hughes disclose The method of claim 1, wherein the first attribute data comprises at least one of range of motion data or functional movement data associated with the subject user (Pathak paragraph 50: “Motion analyzer 270 accesses the motion data for a user model to detect one or more characteristics of the user motion. These characteristics could be characteristics indicate of PD, essential tremor, spinal dysfunction, or other chronic neurodegenerative or musculoskeletal disease. In embodiments, the characteristics can be located within the motion data through simulation of the motion and feature extraction (e.g., identification of specific periodic movements at specific frequencies of the user model, identification of sudden halts in movements (i.e., freezing) not associated with halts in other locations of a user model, identification of falling events, etc.). In some embodiments, motion analyzer 270 utilizes one or more motion model(s) 275 for comparison with motion of a user's model. That is, the motion model(s) 275 can include models of motion associated with a chronic neurodegenerative or musculoskeletal disease (e.g., a condition specific baseline), model(s) of motion associated with a healthy patient (e.g., a healthy/control baseline), and model(s) of prior user motions (e.g., a user-specific baseline). In embodiments, image or motion tracking and recognition detects a similarity between the movement of the stored user model (e.g., from store 260) with one or more of the motion models 275. When a similarity is found, such as within a certain confidence interval of similarity, the motion of the user's model can be correlated with a condition associated with the identified motion model 275 and a risk score indicative of the user having or developing a chronic neurodegenerative or musculoskeletal medical condition determined therefrom. Furthermore, when a user-specific model is used, time based trend analysis, medical treatment history, new medications, adjusted medications, etc. can be analyzed to determine if a user's previously identified condition is being maintained, improving, worsening, etc., and refining or adapting a previously computed risk score.”). 

With regard to claims 6 and 15:
Pathak and Hughes disclose The method of claim 1, wherein determining the personalized reference data set comprises comparing the first attribute data associated with the subject user to second attribute data associated with a plurality of reference data set candidates and identifying the group of users from the plurality of reference data set candidates based on a correlation of the first attribute data with the second attributed data  (Pathak paragraph 50: “Motion analyzer 270 accesses the motion data for a user model to detect one or more characteristics of the user motion. These characteristics could be characteristics indicate of PD, essential tremor, spinal dysfunction, or other chronic neurodegenerative or musculoskeletal disease. In embodiments, the characteristics can be located within the motion data through simulation of the motion and feature extraction (e.g., identification of specific periodic movements at specific frequencies of the user model, identification of sudden halts in movements (i.e., freezing) not associated with halts in other locations of a user model, identification of falling events, etc.). In some embodiments, motion analyzer 270 utilizes one or more motion model(s) 275 for comparison with motion of a user's model. That is, the motion model(s) 275 can include models of motion associated with a chronic neurodegenerative or musculoskeletal disease (e.g., a condition specific baseline), model(s) of motion associated with a healthy patient (e.g., a healthy/control baseline), and model(s) of prior user motions (e.g., a user-specific baseline). In embodiments, image or motion tracking and recognition detects a similarity between the movement of the stored user model (e.g., from store 260) with one or more of the motion models 275. When a similarity is found, such as within a certain confidence interval of similarity, the motion of the user's model can be correlated with a condition associated with the identified motion model 275 and a risk score indicative of the user having or developing a chronic neurodegenerative or musculoskeletal medical condition determined therefrom. Furthermore, when a user-specific model is used, time based trend analysis, medical treatment history, new medications, adjusted medications, etc. can be analyzed to determine if a user's previously identified condition is being maintained, improving, worsening, etc., and refining or adapting a previously computed risk score.”). 

With regard to claim 11:
(Pathak paragraph 40: “In embodiments, motion assessment system 130 utilizes the inputted information when performing user model motion analysis to detect trends relevant to the start, stop, or adjustment of a specific treatment or medication. Furthermore, various detected treatment events (e.g., the inputted data) can be used to adjust previously computed risks scores, and when computing new risk scores, for a user. In embodiments, responsive to one or more detected treatment events, motion assessment system 130 can measure a treatment response, such as through 3D motion analysis of one or more motion features (e.g., through comparison to a trained machine learning motion model, comparison to one or more baseline models, etc.), by comparison of motion features to one or more thresholds (e.g., stride length threshold, stride frequency, arm swing characteristics, posture sway characteristics, frequency of freezing events, etc.), etc. Alternatively, a health professional may enter a treatment event response. The motion assessment system 130 may then adjust how a risk score associated with a user is computed, such as by one or more of adjusting one or more motion characteristic thresholds, changing a machine learning model from which a risk score is computed, changing coefficients or parameters of the risk score computation to account for the treatment, changing coefficients or parameters of the risk score computation based on the measured response to the treatment event, etc. For example, motion assessment system 130 may detect motion features indicative of PD, and then receive input from a medical practitioner that user 110 has started a new medication. The motion assessment system 130 may then provide a trend analysis of the motion features indicative of PD from the start of the new medication and determine effectiveness of the new medication relevant to the PD, and adapt risk scores to reflect the new medication. In embodiments, the reports or visualization enable a medical practitioner treating user 110 to monitor ongoing treatments, adjust existing treatments based on captured real world movements of the user, determine how existing treatments will impact a risk score associated with a neurodegenerative or musculoskeletal condition, start new treatments based on diagnosis of a new condition and/or to lower a risk score, as well as to take other actions based on the received reports and motion visualizations.”); the training data set comprising include proficiency rankings that indicate how well each of the users performs the physical activity as a target output (Pathak paragraph 68: “Processing logic utilizes the analysis results to generate a report (processing block 412) and communicate the report to a health professional system (processing block 414). As discussed herein, the reports may include an assessment of the user's fall or freezing risk based on detected motion features, frequency of occurrence of detected features, usage of different strategies for body balancing, quantitative analysis of the strategies used, etc. In embodiments, the reports may also include an indication of any new detected conditions, assessment of ongoing/modified treatments, indication of a specific detected motion (e.g., a fall), as well as other detected motions or associated conditions. In embodiments, the reports may also include an adaptive risk score computed based on one or more motion features, trend analysis, detected new conditions, medication intervention strategies, as well as other information detected by processing logic that would be useful to a medical professional treating or diagnosing a user with a potential chronic neurodegenerative or musculoskeletal medical condition. In embodiments, the risk score can be generated by processing logic in real time in response to tracking movements of the model of the user, and optionally the reports generated in response to the real time risk score having a value above a threshold. Furthermore, as discussed herein, the reports can include visualizations that enable a health professional to replay user motions, compare user options to model motions, select among different medical treatment events (e.g., starting medications, changing dosages, stopping medication, selecting different therapies, starting a course of neural stimulation, etc.) and view a risk score adapted to a selected medical treatment event, and selectively apply different motion and quantitative visualizations when assessing whether a user has a chronic neurodegenerative or musculoskeletal disease.”). 


Claim 12 is rejected for the same reason as claim 1. 

With regard to claim 13:
(Pathak paragraph 18: “Embodiments of an apparatus, system, and process for tracking and analyzing user movements using depth sensor data, captured while the user is performing ordinary tasks outside of a medical context, for medical diagnosis and treatment review are described herein. In embodiments, a motion capture system is utilized to capture three dimensional motions of the user while the user is performing everyday activities, such as walking, eating, sitting, standing, etc. Furthermore, the motion capture system can be deployed anywhere, such as in a user's home where he or she is most comfortable. In embodiments, the motion capture system can include a depth mapping sensor system for capturing three-dimensional image data of user motions. However, other forms of motion capture, such as wearable devices having one or more sensors, motion sensors affixed to specific locations of a user's body, access point location information, etc. may be used to capture three-dimensional user motion data.”), wherein the 3D motion capture data comprises one or more of positional data, rotational data, or acceleration data measured by the plurality of motion capture sensors (Pathak paragraph 36: “As yet another example, postural sway observed in a user who is sitting in a chair, standing, or otherwise in a resting position, asked to make a movement (e.g., standing from the chair), and then attempts to remain motionless, is another indicator of a chronic neurodegenerative disease that can be captured and quantified using depth sensor data. FIG. 7E illustrates X and Z position (e.g., left/right and to/from the depth mapping capture system 120) of a user model's shoulder/spine showing a significant difference in a health user's sway 740-a and the sway 740-b of a user undergoing diagnosis for a chronic neurodegenerative disease. Other motions, such as walking motions, arm motions, posture, etc. may also be analyzed when, for example, a user is using an assistance device (e.g., a cane, walker, etc.), when interacting with another individual, or any other user motion relevant to the detection or diagnosis of a chronic neurodegenerative disease. Each of these motions may be used to adaptively score a user's risk for having one or more chronic neurodegenerative or musculoskeletal diseases, a risk of falling as a result of one of the chronic neurodegenerative or musculoskeletal diseases, as well as other risk factors associated with chronic neurodegenerative or musculoskeletal diseases.” See also paragraph 63). 

Claim 18 is rejected for the same reason as claim 1. 



With regard to claim 19:
Pathak and Hughes discloses the non-transitory computer-readable storage medium of claim 18, wherein the instructions further cause the processing device to: capture the 3D motion capture data using a plurality of motion capture sensors affixed to one or more body parts of the subject user while the subject user is performing the physical activity (Pathak paragraph 18: “Embodiments of an apparatus, system, and process for tracking and analyzing user movements using depth sensor data, captured while the user is performing ordinary tasks outside of a medical context, for medical diagnosis and treatment review are described herein. In embodiments, a motion capture system is utilized to capture three dimensional motions of the user while the user is performing everyday activities, such as walking, eating, sitting, standing, etc. Furthermore, the motion capture system can be deployed anywhere, such as in a user's home where he or she is most comfortable. In embodiments, the motion capture system can include a depth mapping sensor system for capturing three-dimensional image data of user motions. However, other forms of motion capture, such as wearable devices having one or more sensors, motion sensors affixed to specific locations of a user's body, access point location information, etc. may be used to capture three-dimensional user motion data.”), wherein the 3D motion capture data comprises one or more of positional data, rotational data, or acceleration data measured by the plurality of motion capture sensors, (Pathak paragraph 36: “As yet another example, postural sway observed in a user who is sitting in a chair, standing, or otherwise in a resting position, asked to make a movement (e.g., standing from the chair), and then attempts to remain motionless, is another indicator of a chronic neurodegenerative disease that can be captured and quantified using depth sensor data. FIG. 7E illustrates X and Z position (e.g., left/right and to/from the depth mapping capture system 120) of a user model's shoulder/spine showing a significant difference in a health user's sway 740-a and the sway 740-b of a user undergoing diagnosis for a chronic neurodegenerative disease. Other motions, such as walking motions, arm motions, posture, etc. may also be analyzed when, for example, a user is using an assistance device (e.g., a cane, walker, etc.), when interacting with another individual, or any other user motion relevant to the detection or diagnosis of a chronic neurodegenerative disease. Each of these motions may be used to adaptively score a user's risk for having one or more chronic neurodegenerative or musculoskeletal diseases, a risk of falling as a result of one of the chronic neurodegenerative or musculoskeletal diseases, as well as other risk factors associated with chronic neurodegenerative or musculoskeletal diseases.” See also paragraph 63). wherein the first attribute data comprises at least one of physical characteristic data, range of motion data, or functional movement data associated with the subject user, the physical characteristic data comprising at least one of an age, height, weight, or gender of the subject user (Hughes paragraph 60: “The motion monitoring system 120 compares 815 the user motion model to a reference model. The reference model can describe the motive abilities and behaviors of multiple users. The reference model may include MOI models generated based on motion data from multiple users and can be used to identify or characterize motions of interest performed by other users. In some embodiments, the reference model is generated with motion data from users that are similar to the user. For example, the reference model may be generated based on motion data from users of the same age, sex, physiology, movement behavior, or personality as the user. Additionally, the motion monitoring system 120 may compare the user motion model and the reference model based on historical behavior of the users. For example, the motion monitoring system 120 may compare the user's change in performance of a motion of interest with the change of other users' performances of the motion of interest. In some embodiments, the reference model can also be generated from motion data such that the reference model can characterize how a motion of interest can be performed ideally.”).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hughes, and further in view of Matsuura Pub. No.: 2018/0093121A1. 
With regard to claim 9:
Pathak and Hughes do not disclose the method of claim 1, wherein the recommendation for the subject user comprises an indication of one or more sub-optimal body movements associated with the subject user performing the physical activity 
However Matsuura discloses wherein the recommendation for the subject user comprises an indication of one or more sub-optimal body movements associated with the subject user performing the physical activity (paragraph 88: “A result of the analysis at the stage 208 may be immediately communicated to the user at a stage 210 via a display 112a of device 112 (e.g., a smartphone, table, pad, eyeglasses 182, etc.) or an auxiliary feedback device such as devices 114 including any of the effectors disclosed elsewhere herein substantially in real time (e.g., immediately after data acquisition and analysis is completed, factoring in real-world delays in data transmission and processing). Feedback at the stage 210 may, for example, include a representation of the body and visually depict the muscles being exerted, along with a color gradient or an overlay with relative exertion or other data depiction scheme to communicate the intensity level and/or duration and/or number of repetitions associated with each muscle. The feedback at the stage 210 may also include recommendations in the form of audio, visual (e.g., lights, text) or proprioceptic (e.g., push more with the left arm; increase or decrease stride length; increase or decrease stride rate; adjust body position) or status or warning (e.g., move elbows medially; crossing anaerobic threshold; body temperature exceeding or falling below a preset alarm limit; pulse exceeding a preset alarm limit; hydration status falling below a preset alarm limit; etc.) or other coaching information while the human subject is performing the exercise.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Matsuura to Pathak and Hughes so the system can recommend user with better body movement that would not further worsen the condition wherein user’s condition might require him or her to make suboptimal movement to reduce harm caused to the body. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahoney et al., Pub. No.: 2018/0226155A1: A first set of data and a second set of data related to a health attribute are received, over a first time period. The first and second .
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DI XIAO/Primary Examiner, Art Unit 2179